Title: V. The American Commissioners’ Draft Letter to the Comte de Vergennes, 15 September 1785
From: Adams, John,American Commissioners
To: Vergennes, the Comte de


            
              Sir
              London Septr. 15 1785.
            
            We do ourselves the Honour to acquaint your Excellency, that We have appointed Thomas Barclay Esq the Consul General of the United States in France, to proceed to the coast of Barbary in Africa, there to enter into Negotiation and to endeavour to form Treaties, of Amity between the United States and the King or Emperor of Morocco or Fez; the Regencies of Algiers, Tunis and Tripoli, or with any of them; and also with every other Prince, State or Power, of the said coast,: & that Mr Barclay is ready to proceed upon his Journey for that purpose.
            That he may have the better hopes of success, We do ourselves the Honour to request that his most Christian Majesty will be pleased to employ his good Offices and Interpositions, with those Powers, and their subjects, in such manner as to his Majestys Wisdom shall seem fit convenient in order to promote the Views of Mr Barclay in his Mission and in Order to provide as fully and efficaciously as possible for the Benefit, conveniency, and Safety of the said United States, and each of them, their subjects, People and Inhabitants and their Vessells and Effects, against all Violence, Insults Attacks or Depredations, on the Part of the Said Princes and States of Barbary, or their Subjects. and to this End that the Ministers Consuls, and Agents of France residing in those Countries may be instructed to Advice and assist Mr Barclay, according to the Spirit of the Eighth Article of the Treaty of Commerce, between his Majesty and the United states of America.
            With great Respect We have the Honour / to be, Sir, your Excellencys most / obedient and most humble Servant
            
              John Adams.
            
          